

QORVO, INC.
2012 STOCK INCENTIVE PLAN
Other Stock-Based Award Agreement
THIS AGREEMENT, including any special terms and conditions for the Participant’s
country set forth in the appendix (the “Appendix”) attached hereto
(collectively, the “Agreement”), is made effective as of [_________] (the
“Effective Date”) between QORVO, INC., a Delaware corporation (the “Company”),
and [_________], an Employee of, or an individual in service to, the Company or
an Affiliate (the “Participant”).
RECITALS:
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Administrator”) has approved the grant to the Participant of a short-term
incentive opportunity under the Qorvo, Inc. Short-Term Incentive Plan, as
amended (the “STIP”), which may be settled in the form of cash payments or the
delivery of shares of the Company’s common stock (“Common Stock”), as specified
by the Administrator, in satisfaction, in whole or in part, of any bonus award
earned under the STIP during any performance period; and
WHEREAS, the Administrator has determined that the Participant shall receive an
Other Stock-Based Award in the form of Restricted Stock Units pursuant to the
Qorvo, Inc. 2012 Stock Incentive Plan, as amended (the “Plan”), for the number
of shares of Common Stock set forth on the signature page hereto, the vesting of
which is subject to certain service requirements, as further described in this
Agreement, representing the satisfaction of the bonus award earned under the
STIP during the performance period ended March 31, 2018;
NOW, THEREFORE, in furtherance of the purposes of the Plan, the Company and the
Participant hereby agree as follows:
1.Incorporation of Plan and STIP. The rights and duties of the Company and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan and the STIP, copies of which are
delivered herewith or have previously been provided to the Participant and the
terms of which are incorporated herein by reference. In the event of any
conflict between the provisions in this Agreement and those of the Plan or the
STIP, the provisions of the Plan or the STIP shall govern, and, in the event of
a conflict between the terms of the Plan and the STIP, the Plan shall govern, in
each case unless the Administrator determines otherwise. Unless otherwise
defined herein, capitalized terms in this Agreement shall have the same
definitions as set forth in the Plan.
2.    Grant of Other Stock-Based Award. Subject to the terms of this Agreement
and the Plan, the Company hereby grants to the Participant an Other Stock-Based
Award in the form of an Award of Restricted Stock Units (the “Award”), for the
number of shares of Common Stock (the “Shares”) set forth on the signature page
hereto.
3.    Vesting of Award; Effect of Termination of Employment; Forfeiture of
Award.
(a)     Subject to the terms of the Plan and this Agreement, and subject to the
continued employment or service of the Participant with the Company or an
Affiliate through the applicable vesting date(s) described herein, the Shares
subject to the Award shall vest at the time(s) as are described in this
Agreement, including the signature page hereto. The Administrator has sole
authority to determine whether and to what degree the Award has vested and is
payable and to


1
Updated May 2018

--------------------------------------------------------------------------------




interpret the terms and conditions of this Agreement and the Plan.
Notwithstanding any other provision of the Plan or this Agreement to the
contrary, no Shares shall be distributable pursuant to the Award prior to the
completion of any registration or qualification of the Award or the Shares under
any Applicable Law (including, but not limited to, the requirements of the
Securities Act) that the Administrator shall in its sole discretion determine to
be necessary or advisable. The Administrator may delay the right to receive or
dispose of Shares (or other benefits) upon settlement of the Award at any time
if the Administrator determines that allowing issuance of Shares (or
distribution of other benefits) would violate any U.S. or non-U.S. federal,
state or local securities laws or applicable policies of the Company, and the
Administrator may provide in its discretion that any time periods to receive
Shares (or other benefits) subject to the Award are tolled or extended during a
period of suspension or delay (subject to any Code Section 409A considerations);
provided, however, that, if the Participant solely is subject to the laws of the
U.S., any such delay, suspension, tolling or extension shall not apply to any
Shares subject to an effective Rule 10b5-1 trading plan. The Company may cause a
restrictive legend to be placed on any certificate for Shares issued pursuant to
the Award in such form as may be prescribed from time to time by Applicable Law
or as may be advised by legal counsel.
(b)    Except as may be otherwise provided in the Plan or this Agreement, in the
event the employment or service of the Participant is terminated for any reason
(whether by the Company or an Affiliate or by the Participant, whether voluntary
or involuntary, and regardless of the reason for such termination and whether or
not found to be invalid or in breach of employment laws in the jurisdiction
where the Participant is rendering services or the terms of his or her
employment or service agreement, if any) and all or part of the Award has not
vested as of the Participant’s Termination Date pursuant to the terms of this
Agreement, then the Award, to the extent not vested as of the Participant’s
Termination Date, shall be forfeited immediately upon such termination, and the
Participant shall have no further rights with respect to the Award or the Shares
underlying that portion of the Award that has not yet vested. The Participant
expressly acknowledges and agrees that the termination of his or her employment
or service shall (except as may otherwise be provided in this Agreement or the
Plan) result in forfeiture of the Award and the Shares to the extent the Award
has not vested as of his or her Termination Date.
(c)    Notwithstanding the provisions of Section 3(b), in the event the
employment or service of the Participant is terminated due to the Participant’s
death or Disability, the Award shall automatically fully vest effective as of
the Termination Date.
(d)    For purposes of the Award (and except as otherwise required under Code
Section 409A), the Termination Date occurs on the date the Participant is no
longer actively providing services to the Company or any Affiliate and will not
be extended by any notice period (e.g., the Participant’s period of service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where the
Participant is employed or providing services, or the terms of his or her
employment or service agreement, if any); the Administrator shall have the
exclusive discretion to determine when the Participant is no longer actively
providing services for purposes of the Award (including whether the Participant
may still be considered to be providing services while on a leave of absence).
(e)    Notwithstanding the foregoing, the Participant shall be entitled to the
greater of the benefits provided in this Agreement and any Change in Control
Agreement, Employment Agreement or any other similar agreement between the
Participant and the Company or an Affiliate with respect to the terms governing
the vesting of the Award.


2
Updated May 2018

--------------------------------------------------------------------------------




4.    Stockholder Rights. The Participant or his or her legal representatives,
legatees or distributees shall not be deemed to be the holder of any Shares
subject to the Award and shall not have any dividend rights (except as otherwise
provided in Section 5 herein), voting rights or other rights as a stockholder
unless and until (and then only to the extent that) the Award has vested and
certificates for such Shares have been issued and delivered to him or her (or,
in the case of uncertificated shares, other written evidence of ownership in
accordance with Applicable Law shall have been provided).
5.    Settlement of Award; Dividend Equivalents. The Award, if vested in
accordance with the terms of this Agreement, shall be payable in whole Shares.
The total number of Shares that may be acquired pursuant to the Award (or
portion thereof) shall be rounded to the nearest whole Share. A certificate or
certificates for the Shares subject to the Award or portion thereof shall be
issued in the name of the Participant or his or her beneficiary (or, in the case
of uncertificated shares, other written evidence of ownership in accordance with
Applicable Law shall be provided) as soon as practicable after, and only to the
extent that, the Award or portion thereof has vested and Shares are
distributable. Shares or any other benefit subject to the Award shall, upon
vesting of the Award, be issued and distributed to the Participant (or his or
her beneficiary) no later than the later of (a) the fifteenth (15th) day of the
third month following the Participant’s first taxable year in which the amount
is no longer subject to a substantial risk of forfeiture, or (b) the fifteenth
(15th) day of the third month following the end of the Company’s first taxable
year in which the amount is no longer subject to a substantial risk of
forfeiture, or otherwise in accordance with Code Section 409A. Any Shares
issuable to such person or persons as shall have acquired the right to the Award
by will or the laws of descent and distribution following the Participant’s
death pursuant to Section 3(c) above shall be issued to such person or persons
no later than the later of (x) the ninetieth (90th) day following the date of
the Participant’s death, or (y) the fifteenth (15th) day of the third month
following the taxable year of the Participant’s death, or otherwise in
accordance with Code Section 409A. The Participant (or such person or persons as
shall have acquired the right to the Award by will or the laws of descent and
distribution) shall not be permitted, directly or indirectly, to designate the
taxable year of distribution. If the Company pays a dividend on its Common Stock
at any time after the Effective Date, such dividends will accrue on the Award,
but will not be settled and distributed to the Participant unless and until the
Award vests and is settled in accordance with this section.
6.    No Right of Continued Employment or Service. Nothing contained in this
Agreement or the Plan shall confer upon the Participant any right to continue in
the employment or service of the Company or an Affiliate or to interfere in any
way with the right of the Company or an Affiliate to terminate the Participant’s
employment or service at any time. Except as otherwise expressly provided in the
Plan and this Agreement, all rights of the Participant under the Plan with
respect to the unvested portion of his or her Award shall terminate upon the
Termination Date. The grant of the Award does not create any obligation to grant
further awards.
7.    Nontransferability of Award and Shares. The Award shall not be
transferable (including by sale, assignment, pledge or hypothecation) other than
by will or the laws of descent and distribution. The designation of a
beneficiary in accordance with the Plan (to the extent permitted by the
Administrator) does not constitute a transfer. The Participant shall not sell,
transfer, assign, pledge or otherwise encumber the Shares subject to the Award
until such Shares have been issued and delivered to the Participant.
8.    Withholding; Tax Consequences.
(a)    The Participant acknowledges that, regardless of any action taken by the
Company or, if different, his or her employer (the “Employer”), the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to


3
Updated May 2018

--------------------------------------------------------------------------------




the Participant’s participation in the Plan and the STIP and legally applicable
to the Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer.  Further, if the Participant is subject to Tax-Related Items in more
than one jurisdiction, the Participant acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
(b)    Prior to any relevant taxable or tax withholding event, as applicable,
the Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.  In this regard, the
Participant authorizes the Company or its respective agents to satisfy their
withholding obligations with regard to all Tax-Related Items by withholding
Shares to be issued upon settlement of the Award. In the event that the Company
determines that withholding Shares is problematic under applicable local laws or
has materially adverse accounting consequences, by his or her acceptance of the
Award, the Participant authorizes (i) the Company and any brokerage firm
determined acceptable to the Company to sell, on his or her behalf, a whole
number of Shares from those Shares issuable to the Participant as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
obligation for Tax-Related Items, or (ii) the Company or the Employer (subject
to any Code Section 409A considerations) to satisfy their withholding
obligations for Tax-Related Items by withholding from the Participant’s wages or
other cash compensation. The Company may withhold or account for Tax-Related
Items by considering minimum statutory withholding rates or other applicable
withholding rates, including maximum rates applicable in the Participant’s
jurisdiction, in which case the Participant may receive a refund of any
over-withheld amount in cash and will have no entitlement to the Shares
equivalent.  If Shares are withheld, for tax purposes, the Participant is deemed
to have been issued the full number of Shares subject to the vested portion of
the Award, notwithstanding that a number of the Shares are held back solely for
the purpose of paying the Tax-Related Items. Further, the Participant shall pay
to the Company or the Employer any amount of Tax-Related Items that the Company
or the Employer may be required to withhold as a result of his or her
participation in the Plan or acquisition of Shares that cannot be satisfied by
the means described above. The Company may refuse to issue or deliver the Shares
or the proceeds of the sale of Shares if the Participant fails to comply with
his or her obligations in connection with the Tax-Related Items.
(c)    The Participant acknowledges that the Company and/or the Employer have
made no warranties or representations to the Participant with respect to the
Tax-Related Items (including but not limited to income tax consequences) with
respect to the transactions contemplated by this Agreement, and the Participant
is in no manner relying on the Company or its representatives for an assessment
of such tax consequences. The Participant further acknowledges that there may be
adverse tax consequences upon the grant or vesting of the Award and/or the
acquisition or disposition of the Shares subject to the Award and the receipt of
any dividends, and that he or she should consult with his or her own attorney,
accountant and/or tax advisor regarding the decision to enter into this
Agreement and the consequences thereof. The Participant also acknowledges that
the Company has no responsibility to take or refrain from taking any actions in
order to achieve a certain tax result for the Participant.
9.    Nature of Grant. In accepting the Award, the Participant acknowledges,
understands and agrees that:


4
Updated May 2018

--------------------------------------------------------------------------------




(a)    the Plan and the STIP are established voluntarily by the Company, are
discretionary in nature, and may be amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan and the STIP, as
applicable;
(b)    all decisions with respect to future equity-based awards to the
Participant, if any, will be at the sole discretion of the Company;
(c)    the Participant’s participation in the Plan and the STIP is voluntary;
(d)    the Award and any Shares acquired under the Plan and the STIP, as
applicable, and the value of and income attributable to the same, are not
intended to replace any pension rights or compensation;
(e)    unless otherwise agreed with the Company, the Award and any Shares
acquired under the Plan and the STIP, as applicable, and the value of and income
attributable to the same, are not granted as consideration for, or in connection
with, any service the Participant may provide as a director of any Affiliate;
(f)    the Award and any Shares acquired under the Plan and the STIP, as
applicable, and the value of and income attributable to the same, are not part
of normal or expected compensation or salary for purposes of calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, holiday pay, pension or retirement or welfare
benefits or similar payments;
(g)    the future value of the Shares underlying the Award is unknown and cannot
be predicted;
(h)    unless otherwise provided in the Plan or the STIP, the Award and the
benefits evidenced by this Agreement do not create any entitlement to have the
Award or any such benefits transferred to, or assumed by, another company nor be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Common Stock;
(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the Participant’s termination of
employment or service (for any reason whatsoever whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or rendering services or the terms of his or her
employment or service agreement, if any); and;
(j)    if the Participant is employed or providing services outside of the U.S.:
(i)    the Award and any Shares acquired under the Plan and the STIP, as
applicable, and the value of and income attributable to the same, are not part
of normal or expected compensation or salary for any purpose; and
(ii)    neither the Company, the Employer nor any other Affiliate shall be
liable for any foreign exchange rate fluctuation between the Participant’s local
currency and the U.S. dollar that may affect the value of the Award or of any
amounts due to the Participant pursuant to the vesting of the Award or the
subsequent sale of any Shares acquired under the Plan.


5
Updated May 2018

--------------------------------------------------------------------------------




10.    Data Privacy Information and Consent.
a)Data Collection and Usage. The Company and the Employer may collect, process
and use certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address, email address, telephone
number, date of birth, social insurance number, passport or other identification
number, salary, nationality, job title, any shares of Common Stock or
directorships held in the Company, details of the Award or any other entitlement
to Shares awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor (“Data”), for the purposes of implementing, administering
and managing the Plan and the STIP. The legal basis, where required, for the
processing of Data is the Participant’s consent.
b)Stock Plan Administration Service Providers. The Company transfers Data to
Fidelity Stock Plan Services LLC and its affiliated companies, an independent
service provider based in the U.S., which is assisting the Company with the
implementation, administration and management of the Plan and the STIP. The
Company may select a different service provider or additional service providers
and share Data with such other provider serving in a similar manner. The
Participant may be asked to agree on separate terms and data processing
practices with the service provider, with such agreement being a condition to
the ability to participate in the Plan and the STIP.
c)International Data Transfers. The Company and its service providers are based
in the U.S. The Participant’s country or jurisdiction may have different data
privacy laws and protections than the U.S. For example, the European Commission
has issued a limited adequacy finding with respect to the U.S. that applies only
to the extent companies register for the EU-U.S. Privacy Shield program. The
Company's legal basis, where required, for the transfer of Data is the
Participant’s consent.
d)Data Retention. The Company will hold and use the Data only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan and the STIP, or as required to comply with legal or regulatory
obligations, including under tax and security laws.
e)Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan and the STIP is voluntary and the Participant is providing the
consents herein on a purely voluntary basis. If the Participant does not
consent, or if the Participant later seeks to revoke the Participant’s consent,
the Participant’s salary from or employment with the Employer will not be
affected; the only consequence of refusing or withdrawing the Participant’s
consent is that the Company would not be able to grant the Award or other equity
awards to the Participant or administer or maintain such awards.
f)Data Subject Rights. The Participant may have a number of rights under data
privacy laws in the Participant’s jurisdiction. Depending on where the
Participant is based, such rights may include the right to (i) request access or
copies of Data the Company processes, (ii) rectification of incorrect Data,
(iii) deletion of Data, (iv) restrictions on processing of Data, (v) portability
of Data, (vi) lodge complaints with competent authorities in the Participant’s
jurisdiction, and/or (vii) receive a list with the names and addresses of any
potential recipients of Data. To receive clarification regarding these rights or
to exercise these rights, the Participant can contact his or her local human
resources representative.


6
Updated May 2018

--------------------------------------------------------------------------------




By accepting the Award and indicating consent via the Company’s acceptance
procedure, the Participant is declaring that he or she agrees with the data
processing practices described herein and consents to the collection, processing
and use of Data by the Company and the transfer of Data to the recipients
mentioned above, including recipients located in countries which do not adduce
an adequate level of protection from a European (or other non-U.S.) data
protection law perspective, for the purposes described above.
Finally, upon request of the Company or the Employer, the Participant agrees to
provide a separate executed data privacy consent form (or any other agreements
or consents) that the Company and/or the Employer may deem necessary to obtain
from the Participant for the purpose of administering the Participant’s
participation in the Plan and the STIP in compliance with the data privacy laws
in the Participant’s country, either now or in the future. The Participant
understands and agrees that the Participant will not be able to participate in
the Plan and the STIP if the Participant fails to provide any such consent or
agreement requested by the Company and/or the Employer.
11.    Administration. The authority to construe and interpret this Agreement,
the Plan and the STIP, and to administer all aspects of the Plan and the STIP,
shall be vested in the Administrator, and the Administrator shall have all
powers with respect to this Agreement as are provided in the Plan and the STIP,
including but not limited to the sole authority to determine whether and to what
degree the Award has vested. Any interpretation of this Agreement by the
Administrator and any decision made by it with respect to this Agreement is
final and binding.
12.    Superseding Agreement; Successors and Assigns. This Agreement supersedes
any statements, representations or agreements of the Company with respect to the
grant of the Award or any related rights, and the Participant hereby waives any
rights or claims related to any such statements, representations or agreements.
Except as may be otherwise provided in the Plan or expressly provided in this
Agreement, this Agreement does not supersede or amend any existing Change in
Control Agreement, Inventions, Confidentiality and Nonsolicitation Agreement,
Noncompetition Agreement, Severance Agreement, Employment Agreement or any other
similar agreement between the Participant and the Company or an Affiliate,
including, but not limited to, any restrictive covenants contained in such
agreements. This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective executors, administrators,
next-of-kin, successors and assigns.
13.    Governing Law and Venue. Except as otherwise provided in the Plan, the
STIP or herein, this Agreement shall be construed and enforced according to the
laws of the State of Delaware, without regard to the conflict of laws provisions
of any state, and in accordance with applicable federal laws of the United
States. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by the Award or this
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of North Carolina and agree that such litigation shall
be conducted only in the courts of Guilford County, North Carolina, or the
federal courts of the United States for the Middle District of North Carolina,
and no other courts, such jurisdiction being where the Award is made and/or to
be performed.
14.    Electronic Delivery and Participation; Acceptance of Agreement. The
Company may, in its sole discretion, decide to deliver to and obtain
Participant’s acceptance of any documents related to the Award by electronic
means or request the Participant’s consent to participate in the Plan and the
STIP by electronic means. The Participant hereby consents to receive and accept
such documents by electronic delivery and, if requested, to agree to participate
in the Plan and the STIP through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company. The
Company reserves the


7
Updated May 2018

--------------------------------------------------------------------------------




right to treat the Award and the Agreement as cancelled, void and of no effect
if the Participant fails to return a signed copy of the Agreement within thirty
(30) days of receipt.
15.    Language. The Participant acknowledges that the Participant is
sufficiently proficient in English to understand the terms of this Agreement. If
the Participant has received this Agreement, or any other document related to
the Award, the Plan and/or the STIP translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.
16.    Appendix. The Award shall be subject to any special terms and conditions
for the Participant’s country set forth in the Appendix, if any. If the
Participant relocates to one of the countries included in the Appendix during
the term of the Award, the special terms and conditions for such country shall
apply to him or her to the extent the Company determines that the application of
such provisions is necessary or advisable for legal or administrative reasons.
The Appendix constitutes part of this Agreement.
17.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Award and the Shares acquired upon vesting of
the Award, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
18.    Amendment; Waiver. Subject to the terms of the Plan, the STIP and this
Agreement, this Agreement may be modified or amended only by the written
agreement of the parties hereto. Notwithstanding the foregoing, the
Administrator shall have unilateral authority to amend this Agreement (without
Participant consent) to the extent necessary to comply with Applicable Law or
changes to Applicable Law (including but not limited to U.S. federal securities
laws and Code Section 409A). The waiver by the Company of a breach of any
provision of this Agreement by the Participant shall not operate or be construed
as a waiver of any subsequent breach by the Participant.
19.    Notices. Except as may be otherwise provided by the Plan and the STIP,
any written notices provided for in this Agreement or the Plan or the STIP shall
be in writing and shall be deemed sufficiently given if either hand delivered or
if sent by fax or overnight courier, or by postage paid first class mail.
Notices sent by mail shall be deemed received three (3) business days after
mailed but in no event later than the date of actual receipt. Notice may also be
provided by electronic submission, if and to the extent permitted by the
Administrator. Notices shall be directed, if to the Participant, at the
Participant’s address indicated by the Company’s records, or if to the Company,
at the Company’s principal office located in Greensboro, NC, attention Corporate
Treasurer, Qorvo, Inc.
20.    Severability. The provisions of this Agreement are severable and if any
one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
21.    Counterparts; Further Instruments. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The parties hereto
agree to execute such further instruments and to take such further action as may
be reasonably necessary to carry out the purposes and intent of this Agreement.
22.    Right of Offset. Notwithstanding any other provision of the Plan, the
STIP or this Agreement, the Company may at any time (subject to any Code Section
409A considerations) reduce the amount of any payment or other benefit otherwise
payable to or on behalf of the Participant by the amount of any obligation


8
Updated May 2018

--------------------------------------------------------------------------------




of the Participant to or on behalf of the Company or an Affiliate that is or
becomes due and payable, and, by entering into this Agreement, the Participant
shall be deemed to have consented to such reduction.
23.    Compliance with Recoupment, Ownership and Other Policies or Agreements.
As a condition to receiving the Award, the Participant agrees that he or she
shall abide by all provisions of any equity retention policy, compensation
recovery policy, stock ownership guidelines and/or other similar policies
maintained by the Company, each as in effect from time to time and to the extent
applicable to the Participant from time to time. In addition, the Participant
shall be subject to such compensation recovery, recoupment, forfeiture, or other
similar provisions as may apply at any time to the Participant under Applicable
Law.
24.    Insider Trading/Market-Abuse Laws. The Participant acknowledges that,
depending on the Participant’s or the Participant’s broker’s country or the
country in which the Shares are listed, the Participant may be subject to
insider trading restrictions and/or market-abuse laws, which may affect the
Participant’s ability to accept, acquire, sell or otherwise dispose of Shares,
rights to Shares, or rights linked to the value of Shares during such times as
the Participant is considered to have “inside information” regarding the Company
(as defined by the laws or regulations in the Participant’s country). Local
insider trading laws and regulations may prohibit the cancellation or amendment
of orders the Participant places before possessing inside information.
Furthermore, the Participant could be prohibited from (i) disclosing the inside
information to any third party (other than on a “need to know” basis) and (ii)
“tipping” third parties or causing them otherwise to buy or sell securities. The
Participant understands that third parties include fellow employees.
Any restrictions under these laws or regulations are separate from and in
addition to any restrictions that may be imposed under any applicable Company
insider-trading policy. The Participant is responsible for complying with any
applicable restrictions, and should speak to the Participant’s personal legal
advisor for further details regarding any applicable insider-trading and/or
market-abuse laws in the Participant’s country.
25.    Foreign Asset/Account Reporting Requirements. The Participant
acknowledges that there may be certain foreign asset and/or account reporting
requirements which may affect his or her ability to acquire or hold the Shares
acquired under the Plan and the STIP or cash received from participating in the
Plan and the STIP (including from any dividends paid on the Shares acquired
under the Plan and the STIP) in a brokerage or bank account outside his or her
country. The Participant may be required to report such accounts, assets or
transactions to the tax or other authorities in his or her country. The
Participant also may be required to repatriate sale proceeds or other funds
received as a result of participating in the Plan and the STIP to his or her
country through a designated bank or broker within a certain time after receipt.
The Participant acknowledges that it is his or her responsibility to be
compliant with such regulations, and the Participant should speak to his or her
personal advisor on this matter.
[Signature Page to Follow]


9
Updated May 2018

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed on behalf of the Company
and by the Participant effective as of the Effective Date stated herein.
Shares Subject to Award:    [_________]
Vesting Date:
100% of the Shares shall vest on the six-month anniversary of the Effective
Date, subject to the continued employment or service of the Participant with the
Company or an Affiliate through such date, unless otherwise provided in the
Agreement.



QORVO, INC.


By:    /s/ Robert A. Bruggeworth
Robert A. Bruggeworth
President and Chief Executive Officer




Attest:


/s/ Jeffrey C. Howland
Jeffrey C. Howland
Secretary


PARTICIPANT


[ACCEPT/DECLINE]


Signature: [_________]
Printed Name: [_________]
Employee ID: [_________]


Date: [_________]


Note: If there are any discrepancies in the printed name shown above, please
make the appropriate corrections on this form and return to Treasury Department,
Qorvo, Inc., 7628 Thorndike Road, Greensboro, NC 27409-9421. Please retain a
copy of the Agreement for your files.
 


10
Updated May 2018